United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bowling Green, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0002
Issued: April 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 1, 2020 appellant, through counsel, filed a timely appeal from a May 20, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left eye vitreous
hemorrhage causally related to the accepted October 2, 2019 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 25, 2019 appellant, then a 57-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 2, 2019 his eye hemorrhaged and he lost vision when
he bent over to deliver a package. On the reverse side of the claim form appellant’s supervisor
contended that appellant was not injured in the performance of duty and that he did not report an
injury or illness. Appellant stopped work on October 9, 2019.
In support of his claim, appellant submitted a report dated October 3, 2019 by
Dr. Marcus J. Solomon, a Board-certified ophthalmologist. Dr. Solomon indicated that appellant
noticed a blood-like tear in his oculus sinister, left eye, and noted that appellant believed that a
new hemorrhage occurred in that eye on October 2, 2019. Appellant related that the hemorrhage
had cleared up some since the onset, but was still covering half of his visual acuity. Dr. Solomon
diagnosed left eye vitreous hemorrhage and preexisting bilateral proliferative diabetic retinopathy.
In a development letter dated November 7, 2019, OWCP advised appellant that additional
factual and medical evidence was necessary to establish his claim. It requested that he submit a
narrative medical report from his treating physician, which provided a medical explanation as to
how the reported work incident caused or aggravated a medical condition. OWCP afforded
appellant 30 days to submit the necessary evidence.
In response, appellant submitted an undated note from Dr. Solomon, received by OWCP
on December 10, 2019, indicating that appellant would require another surgery on December 5,
2019 to remove the oil bubble following vitrectomy to remove blood out of his left eye.
Dr. Solomon related that appellant would require four to six weeks off of work and that he would
not be able to drive or lift during the healing process.
By decision dated December 31, 2019, OWCP accepted that the October 2, 2019
employment incident occurred as alleged, but denied appellant’s claim, finding that the medical
evidence of record did not provide a medical diagnosis causally related to the accepted incident.
On April 15, 2020 appellant requested reconsideration of OWCP’s December 31, 2019
decision and submitted additional medical evidence.
In a letter dated November 15, 2019, Dr. Solomon related that appellant has diabetic
bilateral retinopathy, which did not alter his ability to perform his daily work activities. However,
on October 2, 2019 appellant suffered a vitreous hemorrhage, which was associated with heavy
lifting at work. He further noted that the specific weight and strain contributed to the bleed in his
eye.
In a February 5, 2020 amendment to his November 15, 2019 letter, Dr. Solomon related
that appellant reported lifting a heavy box at work and that the vitreous hemorrhage occurred after
this event. He stated that the Valsalva maneuver was likely a contributing factor to the event.
By decision dated May 20, 2020, OWCP modified, its December 31, 2019 decision to find
the medical evidence of record was sufficient to establish a diagnosed condition. However, the
claim remained denied as the evidence of record was insufficient to establish that his diagnosed
vitreous hemorrhage was causally related to the October 2, 2019 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA,4 that an injury5 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
3

Id.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not established that his left eye vitreous hemorrhage
was causally related to the accepted October 2, 2019 employment incident.
In his initial report dated October 3, 2019, Dr. Solomon indicated that appellant noticed a
blood like tear in his left eye on October 2, 2019. He diagnosed left eye vitreous hemorrhage and
preexisting bilateral proliferative diabetic retinopathy; however, he did not provide an opinion
regarding the cause of the diagnosed conditions. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value on the issue of causal relationship.12 Therefore, this report is insufficient to
establish the claim.
In a letter dated November 15, 2019, Dr. Solomon noted appellant’s preexisting history of
bilateral proliferative diabetic retinopathy. In addition, he related that on October 2, 2019
appellant sustained a vitreous hemorrhage, which was associated with heavy lifting at work.
Dr. Solomon further noted that the specific weight and strain attributed to the bleed in his eye.
However, he failed to provide a rationalized medical opinion, which differentiated between the
effects of the preexisting condition and the accepted incident in causing appellant’s left eye
hemorrhage. The need for a rationalized medical opinion was particularly important because
appellant had preexisting bilateral diabetic retinopathy condition.13 This report is, therefore,
insufficient to establish the claim.
Similarly, in the February 5, 2020 amendment to his prior report, Dr. Solomon again noted
that heavy lifting was likely a contributing factor to appellant’s vitreous hemorrhage. While he
noted that the Valsalva maneuver “likely” was a contributing factor to his eye hemorrhage, he did
not explain how this mechanism could have physiologically caused the diagnosed conditions. The
Board has held that medical opinions that are speculative or equivocal are of diminished probative
value.14 Moreover, the Board has held that generalized statements do not establish causal
relationship as they are unsupported by adequate medical rationale explaining the
pathophysiologic mechanism by which the accepted employment duties caused, aggravated, or
accelerated the employee’s diagnosed medical conditions.15 Thus, the Board finds that
Dr. Solomon’s amendment is insufficiently rationalized to the claim.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
L.C., supra note 6; R.D., Docket No. 18-1551 (issued March 1, 2019).
12

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
13
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).
J.G., Docket No. 20-0009 (issued September 28, 2020). See also R.D., supra note 11.
14

W.R., Docket No. 20-1101 (issued January 26, 2021); H.A., Docket No. 18-1455 (issued August 23, 2019).

15

See A.P., Docket No. 19-0224 (issued July 11, 2019); K.W., Docket No. 10-98 (issued September 10, 2010).

4

As the medical evidence of record is insufficient to establish causal relationship between
appellant’s eye hemorrhage and the accepted employment incident, the Board finds that appellant
has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left eye
vitreous hemorrhage was causally related to the accepted October 2, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

